The indictment in this case charged the defendant with an assault with intent to *Page 246 
murder. On the trial, after hearing the testimony, the jury returned a verdict finding the defendant guilty of assault with a weapon. This obviates the necessity of passing upon rulings of the court relating solely to the felony.
The evidence for the State tended to prove the charge as laid in the indictment; hence, the question of the guilt vel non of defendant was properly left to the jury.
Eliminating the felony charge, the evidence is without conflict that the defendant entered into the difficulty willingly, and therefore cannot invoke the doctrine of self-defense. That being the state of evidence, errors, if any, in the admission of testimony could not have injuriously affected the defendant's cause.
We have read this entire record, and we find no errors committed by the court on the trial, but, as we have said, if such there were, the undisputed evidence of a willingness to fight on the part of the defendant renders them harmless.
We may also add, that the tendencies of the evidence abundantly supported the findings of the jury, and would have sustained a verdict of the higher degree.
There is no error in the record. The judgment is affirmed.
Affirmed.